DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/22 has been entered.

Information Disclosure Statement
3.  The information disclosure statement (IDS) submitted on 11/07/22 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Status
4.  The amendment, filed 11/07/22, has been entered. 

5.  Claims 1, 25, 28, 31-35, 67, and 89-92 are pending. Claims 2-24, 26-27, 29-30, 36-66, and 68-88 are cancelled. Claims 25 and 91-92 are amended. Claim 1 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/21. Claims 25, 28, 31-35, 67, and 89-92 are under examination.

Withdrawal of Objections/Rejections
6.  The following are withdrawn from the Office Action, filed 0706/22:
The objection to claim 92 for minor informalities, found on page 3 at paragraph 5, is withdrawn in light of Applicant’s amendments thereto.

Maintained Rejection: Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



9. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11. Claims 25, 28, 31-35, 67, and 89-92 are rejected under 35 U.S.C. 103 as being unpatentable over Jinek et al. 2013 (WO 2013/176772) in view of Sloma et al. 1998 (US 5,763,187) and Zhou et al. 2007 (Nucleic Acid Research 35: D391-D394). 
	Jinek teach genetically modified bacterial host cells comprising recombinant expression vectors, including plasmids, comprising nucleotide sequences encoding for a Cas9 nuclease, an activator-RNA (i.e. tracrRNA), and a targeter-RNA (i.e. guide RNA), as either a single molecule (see “single-molecule DNA-targeting RNAs”) or as separate molecules (see chimerics; and “dual-tracrRNA:crRNA”; and “double-molecule DNA-targeting RNA”) wherein the genetic construct is operably linked to an inducible promoter (e.g. [0010-15, 0041, 0049, 0103-104, 0119-125, 0130, 0136-0139, 0164-0167, 0216, 0222]; meeting limitations found in instant claims 25, 28, 67, 89, 90, and 92). Jinek teaches their invention is useful for site-specific modification of targeted DNA and that the targeted DNA may be extrachromosomal or part of a chromosome (e.g. [0021-23, 0135]; meeting limitations found in instant claims 31 and 32). Jinek teaches the polynucleotides are about 100 nucleotides long (e.g. [0090, 0130]; meeting limitations found in instant claim 91). Jinek teaches the genetically modified bacterial cell may be transplanted (i.e. delivered) into a subject and that the targeted DNA may be in a cell that is in vivo and that modifications to the target DNA include gene disruption/deletions (e.g. [0025, 0217, 0255-0260]; meeting the intended use limitations found in instant claim 25). Jinek teaches their invention may be used to treat a disease, including the targeting of genes of pathogens for deletion and/or disruption (e.g. [0261]). Jinek teaches conjugation is a well-known means for transferring nucleic acids into cells (e.g. see [0225]). 
Therefore, although Jinek teaches the use of genetically-modified, bacterial host cells comprising plasmids (i.e. recombinant expression vectors) having a Cas9 nuclease, a gRNA, and tracrRNA operably linked to inducible promoters and used to target specific nucleic acids found in other cells, including target DNA in cells that are in vivo; and teaches the use of conjugation as a means for introducing nucleic acids into the cells of interest; and teaches targeting genes of pathogens, as set forth above; Jinek does not explicitly identify the plasmids as conjugative plasmids nor explicitly identify the pathogenic genes as toxin, virulence and/or antibiotic resistance genes.
However, with regards to conjugative plasmids, Sloma teaches similarly modified bacterial host cells comprising conjugative plasmids having nucleic acids of interest encoding proteins of interest and capable of transferring nucleic acids via conjugation to other bacterial cells (e.g. see abstract; and columns 1 and 3).  Sloma teaches conjugation is more simple and faster than other methods of introducing nucleic acids into cells and yields a higher transfer frequency (e.g. column 2). Sloma teaches the bacterial donor cell may be E. coli and/or Bacillus, including B. subtilis and B. lincheniformis (e.g. columns 6 and 9). Sloma teaches strains of particular interest include alkalophilic bacilli (e.g. column 6). 
Further, with regards to pathogenic genes to target, Zhou teaches that knowledge of toxins, virulence factors and antibiotic resistance genes is essential for bio-defense applications aimed at both identifying pathogens and recognizing what those pathogens are capable of (e.g. see page D391, abstract and introduction). Zhou teaches a central, comprehensive resource for toxin, virulence factors, and/or antibiotic resistance genes of pathogens that simplifies identification, characterization, and comparisons of DNA and protein sequences of interest (e.g. Figures 1 and 2; and page D393, concluding remarks). 
Therefore, it remains the Office’s position that it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the bacterial host cells comprising plasmid expression vectors having genetic constructs engineered to target and disrupt pathogenic genes in cells in vivo, as taught by Jinek, by specifically using, for example, conjugative plasmids because conjugation was a well-known, simple and fast means for introducing nucleic acids into cells, as taught by Jinek and/or demonstrated by Sloma. It would have also been prima facie obvious to target toxin, virulence and/or resistance genes of the pathogens of interest, thereby arriving at the claimed invention, because knowledge of these genes provided information on both what the pathogen was and what the pathogen would be capable of doing, as taught by Zhou.  Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions.  The person of ordinary skill in the art would have been motivated to make these modifications, with a reasonable expectation of success, because Jinek had already taught engineered genetic constructs in modified bacterial host cells that could be used to disrupt pathogenic genes and thereby treat diseases; and Zhou had already taught the importance of identifying these types of genes in pathogens and provided a comprehensive resource to do just that; and Sloma had already demonstrated the advantages of using conjugative plasmids to deliver nucleic acids via bacterial host donor cells, to bacterial recipient cells, including higher transfer efficiencies, speed and ease of use, as set forth above. Therefore, the combination leads to expected results because each element merely performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that combining prior art elements according to known methods to yield predictable results, is obvious unless its application is beyond that person's skill (emphasis added). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (emphasis added).  In the instant case, all elements (i.e. donor bacterial host cells, genetic constructs comprising inducible promoters with a cas9 nuclease, a gRNA, and a tracrRNA for disrupting genes in cells, conjugative plasmids for introducing nucleic acids into cells, and specific types of pathogenic genes to target for disruption) were all already known in the art including the advantages of using conjugative plasmids and/or targeting toxin, virulence and/or resistance genes were already taught by Sloma and Zhou, respectively.  In addition, combining these elements yields a product wherein each element merely performs the same function as it does separately; thus, the results of the combination would be recognized as predictable to one of ordinary skill in the art.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to combine these prior art elements according to a known method to yield predictable results and, accordingly, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.   

	
Applicant’s Arguments
12. Applicant argues:
Jinek does not disclose 
any bacterial cell comprising one or more conjugative plasmids
any bacterial cell used for conjugation
the use of bacterial cells for in vivo delivery of plasmids comprising an engineered autonomously distributed circuit comprises a Cas9 nuclease, a guide RNA (gRNA), and transactivating small RNA (tracrRNA), to microbial cells. 
Paragraph [0025] of Jinek refers to modified cells that are then transplanted into a host. Such cells are different than a bacterial cell that harbors a conjugative plasmid that will pass on to another microbial cell in vivo, which then will be modified. 
Paragraph [00217] refers generally to introducing one or more nucleic acids comprising nucleotide sequences encoding a DNA-targeting RNA and/or a site-directed modifying polypeptide but does not refer to using a bacterial cell for in vivo delivery of said components
Sloma teaches a modified bacterial donor cell useful in conjugation. 
Sloma neither teaches nor suggests that such a bacterial donor cell is to be used for in vivo delivery of a plasmid to microbial cells. On the contrary, Sloma focuses on the use of such bacterial cells to introduce DNA into bacterial cells of industrial interest, in other words, an in vitro use.
Zhou teaches a microbial database of protein toxins, virulence factors and antibiotic resistance genes.
Zhou does not refer to conjugation or any in vivo delivery of plasmids of interest.
The combination of Jinek, Sloma and Zhou, the skilled person would not have been motivated to, and would not have had a reasonable expectation of successfully delivering in vivo a conjugative plasmid comprising an engineered autonomously distributed circuit which comprises a Cas9 nuclease, a guide RNA (gRNA), and transactivating small RNA (tracrRNA) into pathogenic bacterial cells by using a donor bacterial cell comprising such conjugative plasmid.

Response to Arguments
13.  Applicant’s arguments have been fully considered but are not persuasive.
	In response to applicant's arguments against the references individually (see arguments A, B, C, E and G), Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references; See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); and In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As set forth above, Jinek teaches genetically modified bacterial host cells comprising recombinant expression vectors, including plasmids, comprising nucleotide sequences encoding for a Cas9 nuclease, an activator-RNA (i.e. tracrRNA), and a targeter-RNA (i.e. guide RNA) operably linked to an inducible promoter for the intended use of site-specific modification of targeted DNA and that the targeted DNA may be in a cell that is in vivo and teaches conjugation is a well-known (i.e. art-recognized) means for transferring nucleic acids into cells; Sloma teach the advantages of using conjugative plasmids to transfer genetic material between bacterial cells; and Zhou teaches the advantages of targeting particular types of genes (i.e. targeted DNA) in pathogenic cells.  Therefore, these arguments are not persuasive because each and every element is taught in the prior art (as conceded by Applicant, see arguments D and F above) and the combination has a beneficial result; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions.  
	With specific regards to arguments A(a) and A(b); Sloma teaches these elements. With specific regards to argument A(c) the Office disagrees and notes paragraphs [0025, 0217, and 0255] of Jinek wherein paragraph [0025] teaches genetically modified cells include bacterial cells (i.e. the donor cell and/or recipient cell is bacterial) and paragraphs [0217, 0255] teach the targeted DNA is in a cell or a population of cells that may be in vivo, including chromosomal DNA in cells in vivo (i.e. the recipient cell is in vivo); thereby meeting the intended use limitations of newly amended claim 25. Consequently, these individual arguments are not persuasive.
	With specific regards to arguments B, C, and H; Applicant is reminded that the invention is drawn to a product (i.e. not a method) and thus positively recited method steps (e.g. wherein the donor bacterial cell is capable of delivering the circuit loaded into one or more conjugative plasmids in vivo to said pathogenic microbial cells) have been interpreted as intended use limitations and thus given their appropriate patentable weight (see MPEP 2111.04).  Nevertheless, in addition, paragraph [0025] teaches genetically modified cells include bacterial cells (i.e. the donor cell and/or recipient cell is bacterial) and paragraph [0217] and [0255] teach the targeted DNA is in a cell or a population of cells that may be in vivo, including chromosomal DNA in cells in vivo (i.e. the recipient cell is in vivo); thereby meeting these intended use limitations. Consequently, these arguments are not persuasive.
With specific regards to arguments E and H, the Office disagrees that Sloma is limited to in vitro industrial uses and notes Sloma also teaches that alkalophilic bacteria are of particular interest.  Alkalophilic bacteria encompass bacteria found in vivo (i.e. in a subject) in alkaline fluids, such as bodily fluids, as evidenced by the art.  For example, Dillon et al. 2004 (The Gut Bacteria of Insects: nonpathogenic interactions; Annu. Rev. Entomol. 49:71-92) teaches the pH of insect guts affects bacterial composition including several examples wherein the pH of a midgut is over 9 or 10 on the pH scale (i.e. alkaline, see page 77). Dillon teaches the insect gut is a hot-spot for gene transfer via conjugation of plasmids (see abstract). Thus, Dillon teaches one of ordinary skill in the art would recognize conjugation among bacterial cells occurs in vivo and therefore, supports that an ordinary artisan would have at least a reasonable expectation of success for the intended use of the claimed product.  Similarly, Wilcks et al. 2008 (Germination and conjugation of Bacillus thuringiensis subsp. Israelensis in the intestine of gnotobiotic rats; J of Appl. Microb. 104: 1252-1259) teaches conjugative plasmid transfer in a mammalian intestine tract between two Bacillus thuringiensis strains (e.g. see abstract; Figure 1; Figure 3; and Conclusion).  Therefore, Wilcks also teaches one of ordinary skill in the art would recognize conjugation among bacterial cells occurs in vivo and therefore, supports that an ordinary artisan would have at least a reasonable expectation of success for the intended use of the claimed product.  
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.


Pertinent Art
14.  The following prior art, made of record and not relied upon, is considered pertinent to applicant’s disclosure. 
Dillon et al. 2004 (The Gut Bacteria of Insects: nonpathogenic interactions; Annu. Rev. Entomol. 49:71-92);
Wilcks et al. 2008 (Germination and conjugation of Bacillus thuringiensis subsp. Israelensis in the intestine of gnotobiotic rats; J of Appl. Microb. 104: 1252-1259).

Conclusion
15. No claims are allowed.

16. All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

17. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

19.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645         
                                                                                                                                                                                               December 16, 2022